Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment #1 of our report datedJuly 15, 2011 relating to the May 31, 2011 financial statements of Dynamic Nutra Enterprises Holdings, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida November 17, 2011 1500 Gateway Boulevard, Suite 202● Boynton Beach, FL33426 Telephone: (561) 752-1721 ● Fax: (561) 734-8562 www.cpawebb.com
